Wall, P. J. When a judgment has been obtained as the result of fraud, accident or mistake, and without the neglect or fault of the defendant therein, a court of equity will entertain a bill to set aside the judgment and declare the same canceled or satisfied, or grant a new trial, as the nature of the case may require. Similar relief will be accorded where, after judgment, circumstances occur which render it inequitable to enf orce payment. Numerous cases cited by counsel in our own reports illustrate these principles, but such cases are to be distinguished from the case at bar. The elements of fraud, accident or mistake, which would confer jurisdiction in equity, are not found in the present case, nor are there any subsequently occurring reasons for enjoining the judgment. Obviously, the real and only ground upon which the decree can rest is, that the action of the appellate court in dismissing the appeal and entering judgment for damages was erroneous. The circuit court has general, original jurisdiction, but it is beyond its power thus to correct the errors of this court. If one court may in this way supervise the judgments of another and prevent the execution of its final process, the result would be confusing and unsatisfactory in the extreme. If the order in question was irregular or inadvertent, there was power in the court making it to grant a rehearing under the rules, or upon motion to recall the process. It seems that such remedy was invoked but without success, though the reasons operating upon the court to deny the motion do not appear. Another important consideration must be borne in mind. A court of equity will not ordinarily interfere on behalf of one who seeks relief from the consequence of his own fraud, neglect or misconduct. The trouble here all flows from the act of the complainants in filing the appeal bond. It must be presumed they knew the bond was not filed in due time. They must have had some purpose in so filing it. That purpose could not have been a proper one. They can not now be heard to say they meant nothing by it, that no harm was done, and while ostensibly they were perfecting the appeal, yet, as their time had expired, the plaintiff should have paid no attention to it. They can not complain that the most certain and effective means was adopted to remove an apparent, if not a real obstruction, out of the way of enforcing the judgment, and at the same time ask a court of conscience to relieve them from the natural consequence of their own voluntary act. The bond was filed July 15th, yet it was not till the following March, after the appeal was dismissed, that they paid the judgment. Having enjoyed this delay they should not object to its cost. “It may be laid down as a broad proposition that one who takes a particular position in course of a litigation must, while that position remains unretracted, act consistently with it.” Bigelow on Estoppel, 562, 601; Lowry v. Coster, 91 Ill. 182. The decree of the circuit court will be reversed and the cause remanded, with directions to dismiss the bill at the cost of the complainants therein. Beversed and remanded.